Case: 16-10451   Date Filed: 11/21/2016   Page: 1 of 13


                                                          [DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 16-10451
                          Non-Argument Calendar
                        ________________________

                 D.C. Docket No. 6:15-cv-01454-GAP-GJK



DYNCORP INTERNATIONAL,

                                                             Plaintiff-Appellant,

                                    versus

AAR AIRLIFT GROUP, INC.,

                                                           Defendant-Appellee.

                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                       ________________________

                             (November 21, 2016)

Before TJOFLAT, MARCUS, and JILL PRYOR, Circuit Judges.

PER CURIAM:

     In this diversity case, DynCorp International (“DynCorp”), a private

contractor that provides aviation and security services for the U.S. State
             Case: 16-10451     Date Filed: 11/21/2016   Page: 2 of 13


Department, appeals the district court’s Fed. R. Civ. P. 12(b)(6) dismissal of its

amended complaint, asserting trade-secret misappropriation and other claims

against competitor AAR Airlift Group, Inc. (“AAR”), for failure to state a claim.

On appeal, DynCorp asserts that the district court misread the Florida Uniform

Trade Secrets Act and its pleading. After careful review of the record and the

parties’ briefs, we reverse the dismissal order and remand for further proceedings.

      The essential facts, adduced from DynCorp’s amended complaint and

attached exhibits, are these. Since about 1992, DynCorp has contracted with the

U.S. State Department’s Bureau of International Narcotics and Law Enforcement

Affairs to perform aviation and related services in support of the bureau’s

Worldwide Aviation Support Services (“WASS”) program, which involves

counter-narcotics and illicit drug eradication efforts in numerous countries around

the world. In November 2012, the State Department posted a formal notice of its

intent to solicit bids for a new WASS contract. It issued the solicitation nearly two

years later, in July 2014. DynCorp and AAR each submitted a bid by the October

2, 2014 deadline. In January 2015, the State Department excluded DynCorp from

the WASS competition, finding its bid fell outside the competitive range.

DynCorp filed a protest, arguing the State Department had materially misevaluated

its proposal. In March 2015, the State Department opted to reconsider its decision,

and, in October 2015, announced it had revised the competitive range for the


                                         2
                Case: 16-10451      Date Filed: 11/21/2016     Page: 3 of 13


WASS project, so that DynCorp’s original proposal fell within the revised range.

Pursuant to government regulations, the State Department is now required to

accept revised bids, consistent with the newly revised competitive range.

      In about August 2012, three DynCorp employees -- Terrance Fisher, Angela

Pilkington and James Christian Thomas -- all of whom had signed confidentiality

and non-disclosure agreements with DynCorp, left that company to work for AAR.

Nearly three years later, on April 21, 2015, AAR part-time employee Michael

Peterson, who was working on the WASS-bid project for AAR, opened an email in

his personal account from Tom Cline -- Peterson’s long-time professional contact

and friend, and President of DynCorp subcontractor Eagle Aviation Services &

Technology (“EAST”). 1 The email said, “take a look, seems bizarre,” and attached

what turned out to be DynCorp’s “Profit Margin Analysis” (“PMA”). According

to the complaint, the PMA is “a detailed spreadsheet [with] approximately twenty

discrete tabs, and collectively consists of nearly 10,000 rows of confidential data

[and] trade secrets about [DynCorp’s] quarterly and prior performance on the

Incumbent Contract, including staffing, labor, costs, profit margins, overhead,

revenue and other financial data, [which] provide[d] direct insight into

[DynCorp’s] operations and pricing strategies on the Incumbent Contract.”




      1
          EAST also had a confidentiality agreement with DynCorp.
                                              3
             Case: 16-10451    Date Filed: 11/21/2016   Page: 4 of 13


      When he received the email, Peterson quickly scanned the attachment. Once

he noticed that the document was related to the State Department Bureau of

International Narcotics and Law Enforcement Affairs, he became concerned that it

might contain sensitive information and immediately closed it.          Peterson also

decided to notify AAR, so he forwarded Cline’s email from his personal account to

his AAR email account. On May 1, 2015, when AAR’s Director of Business

Development Rich Walberg stepped into his office, Peterson asked him to take a

look at the email and attachment. Walberg looked briefly at the attachment and

immediately told Peterson to close it without viewing its content.          Peterson

subsequently deleted the email and attachment from his AAR email account. That

same day, AAR’s general counsel sent an email to the State Department’s

contracting officer for the WASS program, informing him of the situation.

      The following day, May 2, 2015, AAR arranged for Jason Dieterle, an

independent computer consultant, to go to Peterson’s home to secure and image his

personal computer. Two days later, on May 4, 2015, at AAR’s request, Dieterle

returned to Peterson’s home to copy the Cline email and attachment onto a thumb

drive, which he then personally delivered to the State Department’s contracting

officer for the WASS program. Thereafter, Peterson permanently deleted the Cline

email from his personal computer and the image created by Dieterle.




                                        4
             Case: 16-10451     Date Filed: 11/21/2016   Page: 5 of 13


       Meanwhile, on April 27, 2015 -- six days after Peterson received Cline’s

email and four days before he notified AAR -- a former human resources manager

at AAR (“the Whistleblower”) notified DynCorp that AAR had misappropriated

trade secrets related to DynCorp’s performance on the WASS contract.            The

Whistleblower said that, while AAR was preparing its original WASS bid, which

had been submitted in October 2014, five members of AAR’s senior management

team engaged in a concerted effort to hire away Thomas, Pilkington, and Fisher

from DynCorp and to induce them to disclose confidential DynCorp information

for AAR to use in its WASS bid. The Whistleblower reported that Thomas and

Pilkington provided confidential and proprietary DynCorp information to AAR,

while Fisher refused to do so. On May 4, 2015 -- the same day Dieterle delivered

the Cline email and attachment to the State Department contracting officer --

DynCorp notified the same State Department contracting officer that AAR had

obtained DynCorp trade secrets relating to the WASS competition, which DynCorp

asserted was a violation of the Procurement Integrity Act, 41 U.S.C. § 2101, et seq.

The contracting officer referred the matter to the State Department’s Inspector

General, who is currently investigating the matter.

      To protect its private rights and intellectual property, DynCorp filed suit in

federal district court in September 2015. The eight-count amended complaint

alleged that AAR violated the Florida Uniform Trade Secrets Act (“FUTSA”), Fla.


                                         5
              Case: 16-10451      Date Filed: 11/21/2016    Page: 6 of 13


Stat. § 688.001, et seq. (Count I); engaged in common-law conversion, tortious

interference with contractual relations, tortious interference with existing and

prospective business relations, aiding and abetting breach of fiduciary duty, unjust

enrichment, and conspiracy (Counts II through VII); and violated the Florida

Deceptive and Unfair Trade Practices Act, Fla. Stat. § 501.201, et seq.

(Count VIII). AAR filed a motion to dismiss the amended complaint for failure to

state a claim, which the district court granted. The district court ruled that the

complaint was too vague to state a FUTSA claim and that its allegations

necessarily also failed to state a claim on Counts II through VIII. Specifically, the

court found that DynCorp failed to allege with reasonable particularity the trade

secrets allegedly disclosed by Thomas and Pilkington, and, while the complaint

alleged that the PMA constituted a trade secret, it failed to allege that AAR had

misappropriated the PMA. The court dismissed the complaint without prejudice

with leave to file a second amended complaint. Instead of amending the complaint

a second time, DynCorp filed this timely appeal.

      We review a district court’s dismissal of a complaint for failure to state a

claim de novo, accepting the allegations in the complaint as true and construing

them in the light most favorable to the plaintiff. Hill v. White, 321 F.3d 1334,

1335 (11th Cir. 2003). “To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible


                                            6
              Case: 16-10451     Date Filed: 11/21/2016   Page: 7 of 13


on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quotation omitted).

This standard is met “where the facts alleged enable ‘the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.’”

Simpson v. Sanderson Farms, Inc., 744 F.3d 702, 708 (11th Cir. 2014) (quoting

Iqbal, 556 U.S. at 678). Put differently, “[i]t is sufficient if the complaint succeeds

in identifying facts that are suggestive enough to render [each required element]

plausible.” Rivell v. Private Health Care Sys., Inc., 520 F.3d 1308, 1310 (11th Cir.

2008) (quotations omitted).

      FUTSA provides for injunctive relief and/or damages where a defendant

engages in “misappropriation” of a plaintiff’s “trade secret[s].”           Fla. Stat.

§§ 688.002-688.004. “Misappropriation” means:

       (a)   Acquisition of a trade secret of another by a person who knows
             or has reason to know that the trade secret was acquired by
             improper means; or

       (b)   Disclosure or use of a trade secret of another without express or
             implied consent by a person who:

             1.     Used improper means to acquire knowledge of the trade
                    secret; or

             2.     At the time of disclosure or use, knew or had reason to
                    know that her or his knowledge of the trade secret was:

                    a.    Derived from or through a person who had utilized
                          improper means to acquire it;

                    b.    Acquired under circumstances giving rise to a duty
                          to maintain its secrecy or limit its use; or

                                          7
              Case: 16-10451    Date Filed: 11/21/2016   Page: 8 of 13


                    c.     Derived from or through a person who owed a
                           duty to the person seeking relief to maintain its
                           secrecy or limit its use; or

             3.     Before a material change of her or his position, knew or
                    had reason to know that it was a trade secret and that
                    knowledge of it had been acquired by accident or
                    mistake.

Fla. Stat. § 688.002(2). “Trade secret” means:

      [I]nformation, including a formula, pattern, compilation, program,
      device, method, technique, or process that:

             (a)    Derives independent economic value, actual or potential,
                    from not being generally known to, and not being readily
                    ascertainable by proper means by, other persons who can
                    obtain economic value from its disclosure or use; and

             (b)    Is the subject of efforts that are reasonable under the
                    circumstances to maintain its secrecy.

Fla. Stat. § 688.002(4).

      Florida courts adjudicating FUTSA cases have said that the “plaintiff is

required to identify with reasonable particularity the trade secrets at issue before

proceeding with discovery.”       AAR Mfg., Inc. v. Matrix Composites, Inc.,

98 So. 3d 186, 188 (Fla. 5th Dist. Ct. App. 2012); Revello Med. Mgmt., Inc. v.

Med-Data Infotech USA, Inc., 50 So. 3d 678, 679 (Fla. 2d Dist. Ct. App. 2010)

(“[Med-Data] concedes that before proceeding with discovery in [a trade-secret

misappropriation] suit, the plaintiff must identify with reasonable particularity the

nature of the trade secret involved.”). However, to satisfy this requirement at the

dismissal stage in federal court, the plaintiff need only allege sufficient facts to
                                         8
              Case: 16-10451     Date Filed: 11/21/2016   Page: 9 of 13


plausibly show a trade secret was involved and to give the defendant notice of the

material it claims constituted a trade secret. See Twombly, 550 U.S. at 555-56;

accord AAR Mfg., 98 So. 3d at 188 (rejecting the idea that the court must make a

threshold finding as to the existence of a trade secret to proceed to discovery).

      First, we are unpersuaded by DynCorp’s claim that the district court erred in

finding that the amended complaint failed to sufficiently allege a FUTSA claim

based on the PMA.        The district court concluded that, while the amended

complaint showed that AAR had “obtained” the PMA, it did not show that AAR

had “misappropriated” it. That is, “the Amended Complaint [did] not contain an

affirmative allegation that AAR ha[d] disclosed or used that document, so as to

constitute ‘misappropriation’ under Fla. Stat. § 688.02(2).” DynCorp points out

that FUTSA defines misappropriation to include, not just “[d]isclosure or use” of a

trade secret, Fla. Stat. § 688.02(2)(b), but also “[a]cquisition . . . by a person who

knows or has reason to know that the trade secret was acquired through improper

means,” Fla. Stat. § 688.002(2)(a). DynCorp maintains that the allegations in the

complaint showed that Cline emailed the PMA to AAR, in violation of his

confidentiality agreement with DynCorp, and AAR knew the PMA contained

sensitive information that had been acquired through improper means, as

evidenced by the extraordinary steps it took to notify the State Department.




                                          9
             Case: 16-10451    Date Filed: 11/21/2016   Page: 10 of 13


      We are not persuaded that these allegations stated a claim under FUTSA.

Even construing the allegations in the light most favorable to DynCorp, they do not

show that AAR acquired the PMA. Rather, they show that Cline -- who was a

DynCorp contractor and not an agent of AAR -- sent the PMA to AAR part-time

employee Peterson, and AAR took affirmative action not to acquire the document

or its contents, to delete the document from Peterson’s email accounts and personal

computer, and to turn the document over to the State Department. Accordingly,

we find no error in the district court’s determination that the amended complaint

failed to state a FUTSA claim based on the PMA.

      However, we do agree with DynCorp that the district court erred in holding

that the amended complaint’s allegations regarding the trade secrets AAR solicited

and acquired from former DynCorp employees Thomas and Pilkington did not

identify the claimed trade secrets with reasonable particularity. The amended

complaint alleged that “[t]he trade secrets obtained by AAR included confidential

and proprietary [DynCorp] financial and technical data relating to the Incumbent

[WASS] Contract, such as lists of the personnel employed by [DynCorp] to

provide services under the Incumbent Contract, the salaries and pay differentials

for those personnel on the Incumbent Contract, other pricing and financial data

about [DynCorp’s] performance on the Incumbent Contract, and technical data

about [DynCorp’s] staffing approach and business operations pertaining to the


                                        10
               Case: 16-10451       Date Filed: 11/21/2016       Page: 11 of 13


Incumbent Contract.”2 The amended complaint added that: “[The Whistleblower]

personally observed Thomas with a large black, zippered portfolio of written

material that he claimed to have taken from [DynCorp]. The binder included at

least lists of [DynCorp] employees staffed on [DynCorp’s] Incumbent Contract

and their salary information, as well as numerous emails and other documents with

[DynCorp] logos. Witness A personally observed Thomas, on one of his first days

after joining AAR, share the portfolio with the AAR bid team charged with

preparing AAR’s WASS bid submission.” The amended complaint further alleged

that “Pilkington provided AAR with [DynCorp] confidential financial information

relating to [DynCorp’s] incumbent contract costs and pricing.”

       These allegations identified the trade secrets for which DynCorp was

claiming protection with sufficient particularity to survive a motion to dismiss.

The amended complaint did not just identify broad categories of information, such

as financial and technical data, but specifically identified financial and technical

data related to DynCorp’s pre-existing WASS contract, including personnel lists,


       2
         The district court concluded that this allegation referred to the PMA and so did not
consider it in determining whether the amended complaint sufficiently identified the trade secrets
AAR acquired through Thomas and Pilkington. But this allegation appears in the section of the
complaint dealing with AAR’s plan to acquire confidential information from DynCorp’s
employees, which allegedly occurred in 2012-2014, rather than in the separate section of the
complaint dealing with the PMA and Cline’s emailing of that document to Peterson, which
occurred in April-May 2015. While the information AAR allegedly acquired through DynCorp’s
former employees may overlap with information contained in the PMA, that fact is irrelevant in
determining whether the complaint sufficiently identified the trade secrets allegedly
misappropriated by AAR through Thomas and Pilkington.
                                               11
             Case: 16-10451     Date Filed: 11/21/2016    Page: 12 of 13


salary and pay differentials, and pricing data related to staffing and business

operations. Moreover, while the allegations regarding the trade secrets divulged by

Pilkington are less precise, the amended complaint was very specific in identifying

the information allegedly divulged by Thomas. The amended complaint identified

“written material” which included lists of employees staffed on the WASS project

and salary information for those employees. The amended complaint also alleged

a specific time period when Thomas divulged this information (“on one of his first

days after joining AAR”), the people to whom he divulged it (“the AAR bid

team”), and the “large black, zippered portfolio” in which he stored the materials.

These allegations were sufficient to put AAR on notice as to what material formed

the basis for DynCorp’s claims. 3 See Twombly, 550 U.S. at 555-56; AAR Mfg.,

98 So. 3d at 188. Moreover, the amended complaint alleged that information about

DynCorp’s staffing and pricing for the WASS contract was confidential and

subject to Thomas’s, Pilkington’s, and EAST’s non-disclosure and confidentiality

agreements, and that the information could be used by AAR to make its WASS bid

more competitive. These allegations, taken as true, show that the information

divulged by Thomas and Pilkington constituted a trade secret within the meaning

of Fla. Stat. § 688.002(4).


      3
         The district court found that the amended complaint’s allegations sufficiently
demonstrated that the information divulged by Thomas and Pilkington had been
“misappropriated.” That determination is not challenged on appeal.
                                          12
             Case: 16-10451     Date Filed: 11/21/2016    Page: 13 of 13


      Accordingly, we reverse the district court’s dismissal of the amended

complaint. We do not reach the question whether FUTSA preempts the claims

raised in Counts II through VIII, which the district court also did not reach.

Rather, we remand the case for proceedings consistent with this opinion, including

the district court’s consideration of the preemption question in the first instance.

      REVERSED AND REMANDED.




                                          13